                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                    MDL 2724
 PRICING ANTITRUST LITIGATION                      16-MD-2724
 ____________________________________
                                                   HON. CYNTHIA M. RUFE
 THIS DOCUMENT RELATES TO:
                                                   Civil Action No.
 STATE ATTORNEYS GENERAL                           17-CV-3768
 LITIGATION                                        19-CV-2704



                                 ENTRY OF APPEARANCE

To: The Clerk of the Court

       Please enter the appearance of the following attorney at the Kansas Attorney General's

Office for the Plaintiff State of Kansas in the above-captioned case: Christopher Teters.


Dated: February 10, 2020


                                             /s/ Christopher Teters
                                             Christopher Teters
                                             KS Bar No. 27248
                                             Assistant Attorney General
                                             Office of the Kansas Attorney General
                                             120 S.W. 10th Avenue, 2nd Fl.
                                             Topeka, KS 66612-1597
                                             Tel: (785) 368-8429
                                             Fax: (785) 291-3699
                                             chris.teters@ag.ks.gov

                                             Counsel for the State of Kansas
                                        CERTIFICATION

       I hereby certify that on February 10, 2020, I caused the foregoing Entry of Appearance to

be filed electronically with the Clerk of Court by using the CM/ECF system, which will serve a

copy on all interested parties registered for electronic filing, and is available for viewing and

downloading from the ECF system.



                                                       /s/ Christopher Teters
                                                       Christopher Teters
                                                       Assistant Attorney General




                                                  2
